Syllabus by
DAY, J.
REAL ESTATE
(510 B3f) Where an owner of land has adopted a general building, scheme or plan for the development of a tract of property, designed to make it more attractive for residential purposes by reason of certain restrictive agreements, to be imposed upon each of the separate lots sold, embodying the same in each deed, such agreements will generally be upheld, provided the same are not against public policy.
In order that restrictive agreements in a deed may be declared void as against public policy, the same must violate some statute, or be contrary to judicial decision,’ or against public health, morals, safety or welfare, or in some form be injurious to the public good.
Marshall, CJ., Kinkade, Robinson, Jones and Matthias, JJ, concur.